PER CURIAM.
Appellant Kevin Issae seeks postconvietion collateral relief for his 1992 conviction of attempted felony murder. In State v. Gray, 654 So.2d 552 (Fla.1995), the Florida Supreme Court abolished the crime of attempted felony murder. Nevertheless, in State v. Woodley, 695 So.2d 297 (Fla.1997), the Supreme Court declared that its holding in Gray would not be retroactively applied to cases which had already become final before the Gray decision. Here, appellant argues that the Supreme Court’s holding in Woodley contravenes the United States Supreme Court’s test for retroactivity set forth in Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989). “This court is not at liberty to disregard an applicable rule of law pronounced by the Florida Supreme Court.” Burke v. State, 672 So.2d 829, 831 (Fla. 1st DCA 1995).
AFFIRMED.
KAHN, MICKLE, and DAVIS, JJ., concur.